 1                                                              District Judge Marsha J. Pechman
                                                              Magistrate Judge Mary Alice Theiler
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9      TUSHAR BHARATBHAI PATEL,                      Case No. C19-2009 MJP-MAT

10                                 Petitioner,        STIPULATED MOTION FOR
                                                      ORDER OF DISMISSAL
11                   v.
                                                      Noted for consideration:
12
        U.S. DEPARTMENT OF HOMELAND                   January 7, 2020.
13      SECURITY, et al.,

14                                 Respondents.

15

16                                     JOINT STIPULATION

17         The parties, through their undersigned counsel, hereby stipulate and agree that Petitioner

18 was served with a Notice to Appear (“NTA”), placing him in removal proceedings on January 7,

19 2020, rendering his Thurassigiam-based habeas petition moot. Form I-862 NTA, attached hereto
20 as Exhibit A; see also Thurassigiam v. U.S. Dept. of Homeland Sec., 917 F.3d 1097 (2019), cert.

21 granted, -- S.Ct. --, 2019 WL 5281289 (Oct. 18, 2019). Accordingly, the parties hereby jointly

22 move the Court for an order dismissing the Complaint without claim of either party for attorney’s

23 fees or costs.

24 //

25 //

26 //

27 //

28   STIPULATED MOTION FOR ORDER OF DISMISSAL                      UNITED STATES ATTORNEY
     [Case No. C19-2009 MJP-MAT] PAGE- 1                        700 STEWART STREET, SUITE 5220
                                                               SEATTLE, WASHINGTON 98101-1271
                                                                         (206) 553-7970
 1           Dated this 7th day of January, 2020.
 2

 3                                                      BRIAN T. MORAN
                                                        United States Attorney
 4
        s/ Jennifer Lesmez                              s/ Priscilla T. Chan
 5      JENNIFER LESMEZ, WSBA No. 34547                 PRISCILLA T. CHAN, WSBA No. 28533
        Law Offices of Jennifer Lesmez                  Assistant United States Attorney
 6      P.O. Box 1797                                   United States Attorney’s Office
 7      Allyn, Washington 98524                         700 Stewart Street, Suite 5220
        Phone: 424-509-8697                             Seattle, Washington 98101-1271
 8      Fax: 253-295-4612                               Phone: 206-553-7970
        Email: jlesmez@aol.com                          Fax: 206-553-4067
 9                                                      Email: priscilla.chan@usdoj.gov
        Attorney for Petitioner
10                                                      Attorney for Respondents
11

12                                                  ORDER
13           IT IS HEREBY ORDERED that this case is dismissed without an award of costs to
14
     either party.
15

16
             Dated this 8th day of January, 2020.
17

18

19
20                                                      A
                                                        Marsha J. Pechman
21                                                      United States District Judge
22

23

24

25

26

27

28    STIPULATED MOTION FOR ORDER OF DISMISSAL                      UNITED STATES ATTORNEY
      [Case No. C19-2009 MJP-MAT] PAGE- 2                        700 STEWART STREET, SUITE 5220
                                                                SEATTLE, WASHINGTON 98101-1271
                                                                          (206) 553-7970
 1 Presented by:

 2
   s/ Jennifer Lesmez
 3 JENNIFER LESMEZ, WSBA No. 34547
   Law Offices of Jennifer Lesmez
 4 P.O. Box 1797

 5 Allyn, Washington 98524
   Phone: 424-509-8697
 6 Fax: 253-295-4612
   Email: jlesmez@aol.com
 7
   Attorney for Petitioner
 8

 9

10 BRIAN T. MORAN
   United States Attorney
11
   s/ Priscilla T. Chan
12
   PRISCILLA T. CHAN, WSBA No. 28533
13 Assistant United States Attorney
   Western District of Washington
14 United States Attorney’s Office
   700 Stewart Street, Suite 5220
15 Seattle, Washington 98101-1271
   Phone: 206-553-7970
16
   Email: Priscilla.Chan@usdoj.gov
17
   Attorney for Respondents
18

19
20

21

22

23

24

25

26

27

28   STIPULATED MOTION FOR ORDER OF DISMISSAL       UNITED STATES ATTORNEY
     [Case No. C19-2009 MJP-MAT] PAGE- 3         700 STEWART STREET, SUITE 5220
                                                SEATTLE, WASHINGTON 98101-1271
                                                          (206) 553-7970
